Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is to correct the claim dependency of dependent claim 15 noted in the Examiner’s Amendment recorded in Notice of Allowance mail date 9/9/2021. Claims 1-16 have been previously allowed. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Note: Please replace previously presented claims 1-16 with newly presented claims 1-16 listed below. 
1.	(Currently amended) An electronic device comprising:
one or more processors coupled to a bus; 
coupled to the bus, a memory device to store a shared library cache; and
a first process stored on the memory devices, the first process to cause the one or more processors to present a shuffled view of a shared virtual memory region to a second process, 
the shared virtual memory region including a library in the shared library cache, 
wherein the shuffled view includes a second set of virtual memory addresses for multiple memory clumps of the library that is generated by at least shuffling a first set of virtual memory addresses associated with the multiple memory clumps, such that the shuffled view of the second set of virtual memory addresses differ from a previous shuffled view of virtual memory addresses presented by the first process, 
the multiple memory clumps have an order, at least one of the multiple memory clumps are in units of one or more memory pages, 
the first set of virtual memory addresses is contiguous in the multiple memory clumps order, and the second set of virtual memory addresses is discontiguous in the multiple memory clumps order. 



3.	(Original) The electronic device as in claim 1 wherein the first process is associated with an operating system of the electronic device and the second process is associated with a user account on the electronic device.

4.	(Original) The electronic device as in claim 1 wherein the first process is further to divide a code segment of a library in the shared library cache into the multiple clumps of memory, each clump including at least a start page and an end page, and map each clump into an address space in the shuffled view using a shuffle algorithm.

5.	(Original) The electronic device as in claim 4 wherein the shuffle algorithm includes a Fisher-Yates shuffle, a Knuth Shuffle, or a variant thereof. 

6.	(Currently amended) An electronic device comprising:
one or more processors coupled to a bus; 
coupled to the bus, a memory device to store a shared library cache and the memory device storing executable instructions which when executed by the one or more processors cause the electronic device to execute a first process:
to cause the one or more processors to present a shuffled view of a shared virtual memory region to a second process, the shared virtual memory region including a library in the shared library cache, wherein the shuffled view includes a second set of virtual memory addresses for multiple memory clumps of the library that is generated by at least shuffling a first set of virtual memory addresses associated with the multiple memory clumps, such that the shuffled view of the second set of virtual memory addresses differ from a previous shuffled view of virtual memory addresses presented by the first process, the multiple memory clumps have an order, at least one of the multiple memory clumps are in units of one or more memory pages, the first set of virtual memory addresses is contiguous in the multiple memory clumps order, and the second set of virtual memory addresses is discontiguous in the multiple memory clumps order. 



8.	(Original) The electronic device as in claim 6 wherein the first process is associated with an operating system of the electronic device and the second process is associated with a user account on the electronic device.

9.	(Original) The electronic device as in claim 6 wherein the first process is further to divide a code segment of a library in the shared library cache into multiple clumps of memory, each clump including at least a start page and an end page, and map each clump into an address space in the shuffled view using a shuffle algorithm.

10.	(Original) The electronic device as in claim 9 wherein the shuffle algorithm includes a Fisher-Yates shuffle, a Knuth Shuffle, or a variant thereof. 

11.	(Currently amended) A non-transitory machine readable medium storing executable instructions which when executed by a data processing system cause the data processing system to perform a method comprising:
storing a shared library cache; and
presenting, by a first process, a shuffled view of a shared virtual memory region to a second process, the shared virtual memory region including a library in the shared library cache, wherein the shuffled view includes a second set of virtual memory addresses for multiple memory clumps of the library that is generated by at least shuffling a first set of virtual memory addresses associated with the multiple memory clumps, such that the shuffled view of the second set of virtual memory addresses differ from a previous shuffled view of virtual memory addresses presented by the first process, the multiple memory clumps have an order, at least one of the multiple memory clumps are in units of one or more memory pages, the first set of virtual memory addresses is contiguous in the multiple memory clumps order, and the second set of virtual memory addresses is discontiguous in the multiple memory clumps order.

12.	(Currently amended) The non-transitory medium as in claim 11 wherein the first process has a linear view of the shared virtual memory region and is further to generate a map between a linear virtual memory address of a memory page to a shuffled virtual memory address of the memory page.

13.	(Previously Presented) The non-transitory medium as in claim 11 wherein the first process is associated with an operating system of the electronic device and the second process is associated with a user account on the electronic device.

14.	(Previously Presented) The non-transitory medium as in claim 11 wherein the first process is further to divide a code segment of a library in the shared library cache into multiple clumps of memory, each clump including at least a start page and an end page, and map each clump into an address space in the shuffled view using a shuffle algorithm.

15.	(Currently amended) The non-transitory medium as in claim 11 wherein the shuffle algorithm includes a Fisher-Yates shuffle, a Knuth Shuffle, or a variant thereof

16.	(Previously Presented) The electronic device as in claim 1 wherein at least one of the multiple memory clumps is of at least one page in size. 

REASONS FOR ALLOWANCE 
The examiner notes for the record that in the Notice of Allowance mail date 9/9/2021, that applicant’s claim amendment(s) recorded as part of an Examiner’s Amendment was noted to be sufficient to overcome the teachings of cited prior reference(s), SUSTERMANS (US Patent Publication No. 2015/0301761) and Panchenko et al. (US Patent Publication No. 2015/0047049). The examiner further noted in the Notice of Allowance mail date 9/9/2021, that neither of the reference(s) of record, alone or in combination, expressly discloses applicant’s newly amended claim limitation(s) of, “such that the shuffled view of the second set of virtual memory addresses differ from a previous shuffled view of virtual memory addresses presented by the first process…”, in conjunction with the other claim limitation element(s) of applicant’s independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN F WRIGHT/Examiner, Art Unit 2497